internal_revenue_service number release date index number ------------------------ -------------------------------- --------------------------- ----------------------------------- in re -------------------------------- ------------------------------------ --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ telephone number --------------------- refer reply to cc tege eb ec plr-138964-08 date february legend corporation x -------------------------------- executive -------------------------- date ----------------------- date ------------------ dear --------------- this letter is in response to a letter dated date submitted by your authorized representative requesting a ruling under sec_162 of the internal_revenue_code code specifically you requested a ruling that the deduction limitation of sec_162 of the code does not apply to compensation paid_by corporation x to executive pursuant to an employment agreement before the earliest of the four events listed in sec_1_162-27 of the income_tax regulations the facts as represented are as follows corporation x is a publicly_held_corporation on date corporation x entered into an employment agreement with executive agreement the terms of the agreement were documented and made public in a prospectus issued and filed with the securities_and_exchange_commission on date the agreement provided for a base salary bonuses stock_options and restricted_stock on date corporation x became a publicly_held_corporation and was required to register under sec_12 of the securities exchange act of exchange act before date corporation x was not a member_of_an_affiliated_group of corporations that included a publicly_held_corporation corporation x became a publicly_held_corporation without an initial_public_offering sec_162 of the code allows a deduction for all of the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered plr-138964-08 sec_162 of the code provides that for any publicly_held_corporation no deduction shall be allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of such remuneration for the taxable_year exceeds dollar_figure million sec_162 of the code defines publicly_held_corporation to mean any corporation issuing any class of common equity securities required to be registered under sec_12 of the exchange act sec_1_162-27 of the regulations provides that whether a corporation is publicly held is determined based solely on whether as of the last day of its taxable_year the corporation is subject_to the reporting obligations of sec_12 of the exchange act sec_1_162-27 of the regulations provides that in the case of a corporation that was not a publicly_held_corporation and then becomes a publicly_held_corporation the deduction limit of paragraph of sec_162 does not apply to any remuneration paid pursuant to a compensation plan or agreement that existed during the period in which the corporation was not publicly held however in the case of such a corporation that becomes publicly held in connection with an initial_public_offering this relief applies only to the extent that the prospectus accompanying the initial_public_offering disclosed information concerning those plans or agreements that satisfied all applicable securities laws then in effect sec_1_162-27 provides that a corporation may rely on sec_1_162-27 until the earliest of i the expiration of the plan or agreement ii the material modification of the plan or agreement within the meaning of sec_1_162-27 iii the issuance of all employer stock and other compensation that has been allocated under the plan or iv the first meeting of shareholders at which directors are to be elected that occurs after the close of the third calendar_year following the calendar_year in which the initial_public_offering occurs or in the case of a privately held corporation that becomes publicly held without an initial_public_offering the first calendar_year following the calendar_year in which the corporation becomes publicly held sec_1_162-27 provides that sec_1_162-27 applies to any compensation received pursuant to the exercise of a stock_option or stock_appreciation_right or the substantial vesting of restricted_property granted under a plan or agreement described in sec_1_162-27 if the grant occurs on or before the earliest of the events specified in sec_1_162-27 based solely on the facts presented we rule as follows compensation paid_by corporation x pursuant to the agreement prior to the expiration of the reliance period described in sec_1_162-27 is not subject_to the deduction limitation of sec_162 of the code stock-based compensation received by plr-138964-08 executive pursuant to the agreement that was granted prior to the expiration of the reliance period described in sec_1_162-27 is not subject_to the deduction limitation of sec_162 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely john b richards senior technician reviewer executive compensation branch office of division counsel associate chief_counsel tax exempt government entities
